Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/2/2021 is acknowledged.
Claims 30-34 are amended.
Claims 1-14 are cancelled.
Claims 15-34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17,19,24-26,28,30-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher (US 20140040440) in view of Kneckt (US 20130155933).
Re claim 15:
Christopher discloses code to transmit a media access control (MAC) address request packet comprising a first device identifier and addressed to a first (Fig.5A ref. 522 Broadcast Discover Msg with UUID & Hypervisor IP Address and Para.[0044]  The DMAP ); 
code to receive one or more MAC address response packets each comprising a second device identifier and a dynamically assigned MAC address, the one or more MAC address response packets being addressed to a (Fig.5A ref. 526 Accept Offer Msg and Para.[0063]  Control receives one or more offer messages 324 and accepts the offer message 324 sent by the DMAP server at operation 942. Control examines the offer message 324 and extract the offered MAC address, the IP address of the offering DMAP server 352, and the UUID used to request the MAC address); 


code to communicate using the dynamically assigned MAC address from one of the one or more MAC address response packets for which the second device identifier matches the first device identifier (Fig.5A ref. 542 and Para.[0065]  At operation 542, the hypervisor determines, based on the UUID, the virtual network interface controller for which the MAC address is requested. The hypervisor 210 then retrieves the offered MAC address from the DMAP client 218 and assigns it to that virtual network interface controller 252 and Para.[0037]  uses that MAC address to send and receive Ethernet (or IEEE 802.3)).
Christopher does not explicitly disclose addressed to a first multicast address and addressed to a broadcast address; disclose code to determine, for each of the one or more MAC address response packets, whether the second device identifier matches the first device 
Kneckt discloses addressed to a first multicast address and addressed to a broadcast address (Para.[0039]  As a consequence, the responding device may implement a rule according to which the responding device prefers to respond to a probe request addressed to a unicast address with the dedicated probe response and to respond to a probe request addressed to a multicast or broadcast address with a probe response that responds to multiple probe requests).
code to determine, for each of the one or more MAC address response packets, whether the second device identifier matches the first device identifier; code to discard the one or more MAC address response packets when the second device identifier does not match the first device identifier (Para.[0052]  Upon receiving the probe response in block 206 and carrying out block 304, the requesting device 1, 2 may determine from the list of target devices whether or not the probe response is intended for the requesting device 1, 2 (block 602). If the MAC address or, in general, identifier of the requesting device 1, 2 is contained in the probe response, the requesting device may determine that the probe response is targeted to it and it may extract the contents of the probe response. On the other hand, if the identifier of the requesting device 1, 2 is not contained in the probe response (block 602), the requesting device may determine that the probe response is not targeted to it and it may discard the probe response).
As shown above, Kneckt discloses a request addressed to a multicast address and sending a response to multiple devices.  Kneckt does not explicitly disclose the response is addressed to a broadcast address; however, it would have been obvious to one of ordinary skill 
Christopher and Kneckt are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include determining if a response packet matches an identifier as taught by Kneckt in order to determine if a received message contains information to be extracted and to reduce the amount of signaling and collisions (Knecky Para.[0052,0026]).
Re claim 16:
Christopher in view of Kneckt discloses wherein the first multicast address is associated with one or more address distributing devices and the one or more MAC address response packets are received from the one or more address distributing devices (Fig.5A ref. DMAP Server Side is an address distributing device – where Kneckt discloses the multicast address as shown above).
Re claim 17:
Christopher discloses wherein the dynamically assigned MAC address comprises a locally unique MAC address (Para.[0060]  At operation 910, control of the DMAP server instructs the generation module 364 of the DMAP server 352 to generates a predetermined number of MAC addresses that are unique to each other and Para.[0047]  In dynamic allocation, a client can be allocated any address out of an address pool. An address pool 219 can be a list of MAC addresses that are available for allocation. In certain embodiments, an address pool 219 can be specific for a particular network).

Re claim 19:
Christopher discloses wherein the first device identifier comprises at least one of an internet protocol (IP) address, a random number, or an extended unique identifier (Para.[0045]  In certain embodiments, the DAMP client 218 constructs the discover message 322 to include the client network address, such as an IP address or MAC address, and a universally unique identifier ( UUID) associated or assigned to that virtual interface controller).
Re claim 24:  Claim 24 is rejected on the same grounds of rejection set forth in claim 15.
Re claim 25:  Claim 25 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 26:  Claim 26 is rejected on the same grounds of rejection set forth in claim 17.
Re claim 28:  Claim 28 is rejected on the same grounds of rejection set forth in claim 19.
Re claim 24:  Claim 24 is rejected on the same grounds of rejection set forth in claim 15.
Re claim 25:  Claim 25 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 26:  Claim 26 is rejected on the same grounds of rejection set forth in claim 17.
Re claim 28:  Claim 28 is rejected on the same grounds of rejection set forth in claim 19.
Re claim 30:  Claim 30 is rejected on the same grounds of rejection set forth in claim 15.  Christopher further discloses processing circuitry (Fig.2).
Re claim 31:  Claim 31 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 32:  Claim 32 is rejected on the same grounds of rejection set forth in claim 17.
Re claim 34:  Claim 34 is rejected on the same grounds of rejection set forth in claim 19.

Claims 18,27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Kneckt as applied to claims 15,24, and 30 above, and further in view of Brown (US 20070073882).

Re claim 18:
As discussed above, Christopher in view of Kneckt meets the limitations of the parent claim.
Christopher does not explicitly disclose wherein a source address of the MAC address request packet is set to a reserved MAC address that is not assigned to any device.
Brown disclose wherein a source address of the MAC address request packet is set to a reserved MAC address that is not assigned to any device (Para.[0032]  As noted above, this request may be in the form of a broadcast Ethernet packet with a broadcast source address of FF:FF:FF:FF:FF:FF – where the broadcast source address of FF:FF:FF:FF:FF:FF is a reserved MAC address not assigned to any device).
Christopher and Brown are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include a source address not assigned to any device as taught by Brown in order to use a well-known source address to indicate a broadcast address and to prevent the use of duplicate MAC addresses (Brown Para.[0001]).
Re claim 27:  Claim 27 is rejected on the same grounds of rejection set forth in claim 18.
Re claim 33:  Claim 33 is rejected on the same grounds of rejection set forth in claim 18.

Claims 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Kneckt as applied to claims 15 and 24 above, and further in view of Hufferd (US 20110135303).
Re claim 20:
As discussed above, Christopher in view of Kneckt meets the limitations of the parent claim.
Christopher further discloses wherein the dynamically assigned MAC address is generated from a 24-bit (Para.[0032]  The idea is that a new station can uniquely address any other station by just leaving the right 48 bit number. To do this, the first 3 bytes of the address field are used for an organizationally unique identifier (OUI). Values for this field are assigned by IEEE and indicate a manufacturer. Manufacturers are assigned blocks of 2.sup.24 addresses. The manufacturer assigns the last 3 bytes of the addresses and programs the complete address into a network interface controller (NIC) before it is sold).
Christopher does not explicitly disclose wherein the 24-bit random value comprises least significant bits of the dynamically assigned MAC address and the pre-configured 24-bit value comprises most significant bits of the dynamically assigned MAC address.
Hufferd discloses wherein the 24-bit random value comprises least significant bits of the dynamically assigned MAC address and the pre-configured 24-bit value comprises most significant bits of the dynamically assigned MAC address (Para.[0051]  The Direct Mode FPMA is a 48 bit MAC address where the high order 24 bits are equal to the default of administratively determined FC-MAP (a set of bits defined by FC-BB-5 to represent the FCoE network) and (most of) the low order 24 bits are dynamically and randomly-generated or chosen by the ENode FCoE Controller 303 – where Christopher discloses the dynamically assigned MAC).
Christopher and Hufferd are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include 24-bit preconfigured and 24-bit (Hufferd Para.[0051]).
Re claim 29:  Claim 29 is rejected on the same grounds of rejection set forth in claim 20.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Kneckt as applied to claim 15 above, and further in view of Arunachalam (US 20070121518).
Re claim 21:
As discussed above, Christopher in view of Kneckt meets the limitations of the parent claim.
Christopher further discloses wherein the MAC address request packet is transmitted (Para.[0032]  The idea is that a new station can uniquely address any other station by just leaving the right 48 bit number. To do this, the first 3 bytes of the address field are used for an organizationally unique identifier (OUI). Values for this field are assigned by IEEE and indicate a manufacturer. Manufacturers are assigned blocks of 2.sup.24 addresses. The manufacturer assigns the last 3 bytes of the addresses and programs the complete address into a network interface controller (NIC) before it is sold).
Christopher does not explicitly disclose via an autonegotiation page.
Arunachalam discloses via an autonegotiation page (Para.[0013]  detecting loop-back in a physical layer on an Ethernet link. The Ethernet link uses a process known as ` auto negotiation` to determine the capabilities of the PHY devices at either end of the Ethernet link. The PHY device in auto negotiation process sends data formatted as a " base page" and a "next page". The base page contains basic information necessary for operation of the Ethernet link and the next page contains information that may not be necessary for the operation of the link ).
Christopher and Arunachalam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include using autonegotiation pages as taught by Arunachalam in order to determine the capabilities of the devices and detect loop-back (Arunachalam Para.[0013]).
Re claim 22:
As discussed above, Christopher in view of Kneckt meets the limitations of the parent claim.
Christopher further discloses wherein the one or more MAC address response packets are received (Para.[0032]  The idea is that a new station can uniquely address any other station by just leaving the right 48 bit number. To do this, the first 3 bytes of the address field are used for an organizationally unique identifier (OUI). Values for this field are assigned by IEEE and indicate a manufacturer. Manufacturers are assigned blocks of 2.sup.24 addresses. The manufacturer assigns the last 3 bytes of the addresses and programs the complete address into a network interface controller (NIC) before it is sold).
Christopher does not explicitly disclose via one or more other autonegotiation pages.
Arunachalam discloses via one or more other autonegotiation pages (Para.[0013]  detecting loop-back in a physical layer on an Ethernet link. The Ethernet link uses a process known as ` auto negotiation` to determine the capabilities of the PHY devices at either end of the Ethernet link. The PHY device in auto negotiation process sends data formatted as a " base ).
Christopher and Arunachalam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include using autonegotiation pages as taught by Arunachalam in order to determine the capabilities of the devices and detect loop-back (Arunachalam Para.[0013]).
Re claim 23:
As discussed above, Christopher in view of Kneckt meets the limitations of the parent claim.
Christopher does not explicitly disclose wherein the autonegotiation page and the one or more other autonegotiation pages each comprises at least one of a base page or a next page.
Arunachalam discloses wherein the autonegotiation page and the one or more other autonegotiation pages each comprises at least one of a base page or a next page (Para.[0013]  detecting loop-back in a physical layer on an Ethernet link. The Ethernet link uses a process known as ` auto negotiation` to determine the capabilities of the PHY devices at either end of the Ethernet link. The PHY device in auto negotiation process sends data formatted as a " base page" and a "next page". The base page contains basic information necessary for operation of the Ethernet link and the next page contains information that may not be necessary for the operation of the link and Para.[0034]  In an embodiment of the invention, the sent next page contains the Media Access Control (MAC) address of the first device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christopher to include using autonegotiation pages as taught by Arunachalam in order to determine the capabilities of the devices and detect loop-back (Arunachalam Para.[0013]).

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Christopher does not disclose “receive one or more MAC address response packets each comprising a second device identifier and a dynamically assigned MAC address, the one or more MAC address response packets being addressed to a broadcast address” because Christopher discloses a unicast address and setting an information element so that devices other than the requesting device can detect. Applicant cites paragraphs [0026,0027,0049].
The Examiner respectfully disagrees. As an initial note, Applicant cites the reference name as “Christopher” however the cited portions correspond to the reference Kneckt.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Christopher in view of Kneckt reads on the limitation as claimed.

Christopher discloses code to receive one or more MAC address response packets each comprising a second device identifier and a dynamically assigned MAC address, the one or more MAC address response packets being addressed to a (Fig.5A ref. 526 Accept Offer Msg and Para.[0063]  Control receives one or more offer messages 324 and accepts the offer message 324 sent by the DMAP server at operation 942. Control examines the offer message 324 and extract the offered MAC address, the IP address of the offering DMAP server 352, and the UUID used to request the MAC address). Christopher does not explicitly disclose addressed to a first multicast address and addressed to a broadcast address.
Kneckt discloses addressed to a first multicast address and addressed to a broadcast address (Para.[0039]  As a consequence, the responding device may implement a rule according to which the responding device prefers to respond to a probe request addressed to a unicast address with the dedicated probe response and to respond to a probe request addressed to a multicast or broadcast address with a probe response that responds to multiple probe requests).  As shown, Kneckt discloses a request addressed to a multicast address and sending a response to multiple devices.  Kneckt does not explicitly disclose the response is addressed to a broadcast address; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for response to be addressed to a broadcast address in order to send a single message to multiple devices.
The portions of Kneckt cited by Applicant, (Paragraphs [0026,0027,0049]), correspond to a different embodiment than the portions cited in the office action.  Paragraphs [0026,0027, and 0049] refer to a unicast address; however the portion cited by the Examiner refers to a different embodiment (Para.[0052]  FIG.6 illustrates another embodiment) that uses multicast addresses and broadcast addresses, as shown above.


The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Christopher in view of Kneckt and Arunachalam reads on the limitation as claimed.
Christopher discloses wherein the MAC address request packet is transmitted (Para.[0032]  The idea is that a new station can uniquely address any other station by just leaving the right 48 bit number. To do this, the first 3 bytes of the address field are used for an organizationally unique identifier (OUI). Values for this field are assigned by IEEE and indicate a manufacturer. Manufacturers are assigned blocks of 2.sup.24 addresses. The manufacturer assigns the last 3 bytes of the addresses and programs the complete address into a network interface controller (NIC) before it is sold).  Christopher does not explicitly disclose via an autonegotiation page.
Arunachalam discloses via an autonegotiation page (Para.[0013]  detecting loop-back in a physical layer on an Ethernet link. The Ethernet link uses a process known as ` auto negotiation` to determine the capabilities of the PHY devices at either end of the Ethernet link. The PHY device in auto negotiation process sends data formatted as a " base page" and a "next page". The base page contains basic information necessary for operation of the Ethernet link and the next page contains information that may not be necessary for the operation of the link and Para.[0034]  In an embodiment of the invention, the sent next page contains the Media Access Control (MAC) address of the first device).
In the remarks, Applicant contends Arunachalam does not disclose the one or more MAC address response packets are received via one or more other autonegotiation pages.
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Christopher in view of Kneckt and Arunachalam reads on the limitation as claimed.
Christopher discloses wherein the one or more MAC address response packets are received (Para.[0032]  The idea is that a new station can uniquely address any other station by just leaving the right 48 bit number. To do this, the first 3 bytes of the address field are used for an organizationally unique identifier (OUI). Values for this field are assigned by IEEE and indicate a manufacturer. Manufacturers are assigned blocks of 2.sup.24 addresses. The manufacturer assigns the last 3 bytes of the addresses and programs the complete address into a network interface controller (NIC) before it is sold).  Christopher does not explicitly disclose via one or more other autonegotiation pages.
Arunachalam discloses via one or more other autonegotiation pages (Para.[0013]  detecting loop-back in a physical layer on an Ethernet link. The Ethernet link uses a process known as ` auto negotiation` to determine the capabilities of the PHY devices at either end of the Ethernet link. The PHY device in auto negotiation process sends data formatted as a " base page" and a "next page". The base page contains basic information necessary for operation of the Ethernet link and the next page contains information that may not be necessary for the operation of the link and Para.[0034]  In an embodiment of the invention, the sent next page contains the Media Access Control (MAC) address of the first device).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471